EXHIBIT 5.6 DEGOLYER AND MACNAUGHTON 5OO1 SPRING VALLEY ROAD SUITE 8OO EAST DALLAS, TEXAS 75244 May 15, 2012 Encana Corporation 1800-855 2nd Street, S.W. Calgary, Alberta, Canada T2P 2S5 Re: Registration Statement on Form F-10 (United States Securities and Exchange Commission) Gentlemen: We hereby consent to the references to DeGolyer and MacNaughton and our “Appraisal Report as of December 31, 2011 on Certain Properties owned by Encana Oil & Gas (USA) Inc. Mid-Continent Business Unit SEC Case” and our “Appraisal Report as of December 31, 2011 on Certain Properties owned by Encana Oil & Gas (USA) Mid-Continent Business Unit (United States Dollars)” (our Reports) and the inclusion and incorporation by reference of information derived from our Reports evaluating a portion of Encana Corporation's petroleum and natural gas reserves and contingent resources, as of December 31, 2011, in the Encana Corporation Registration Statement on Form F-10 (File No. 333-181196). Very truly yours, /s/ DeGOLYER and MacNAUGHTON DeGOLYER and MacNAUGHTON Texas Registered Engineering Firm F-716
